ORDER
The Court on January 29,1999, having ordered that RICHARD J. CARROLL of SECAUCUS, who was admitted to the bar of this State in 1970, be temporarily suspended from the practice of law, pursuant to Rule l:20-17(e)(l), effective March 1, 1999, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And the Disciplinary Review Board having reported to the Court that prior to the effective date of the suspension respondent paid the sums assessed pursuant to Rule 1:20-17;
And good cause appearing;
It is ORDERED that the Order of January 29, 1999, is hereby vacated, effective February 26,1999.